Title: To Thomas Jefferson from Tench Coxe, 23 April 1801
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Lancaster April 23d. 1801.

It is only by candid representations of the disinterested, or the applications of the concerned, that you can add to that stock of information, which your own and your ministers knowledge afford. I trust therefore that in doing myself the honor to communicate these remarks, I shall contribute to your accommodation.
The question of alterations in the list of officers, civil, and all others, may be under your consideration. I take the liberty to presume, that you will not deem it necessary to remove men from office, merely because they are of sentiments different from the chief Magistrate. If that Idea was formerly adopted and pursued in practice by some too zealous persons, it might justify their misconduct to act similarly to what we blamed. It is true that innocent men are often dangerous from an undue attachment to and support of men of pernicious principles & designs. But, ‘tho’ prudence may require some respect to be paid to that idea, it cannot have more than a limited influence, where peculiar abilities, opportunities or other circumstances occasion such an innocent man to continue dangerous to state.
It is however really true, that the idea of employing none but what were of a particular way of thinking has incorporated a bias, and I believe a wrong bias, in the governmental machinery.

The judiciary incumbents,
The law incumbents,
The external revenue incumbents,
The internal revenue incumbents,
The Army incumbents &
The Navy incumbents

may perhaps be usefully passed under review, with an eye to this consideration. It seems to have been considered, that the joint system, which combines the two first, might be brought to an equilibrium, might have the bias counterbalanced by attention to the second. This and time are the only remedies considering all circumstances—but time must do a part ere all will be right.
The external revenues are very large, & drawn, in the first instance, from the body of Merchants, shipowners, and sea Captains. These, in our largest ports, are but a very few thousand persons. Of course large contributions and other transactions in those offices must often place those contributors in a situation to be oppressed, retarded, forced, or in some manner incommoded, if prejudice takes possession of the breasts of the external revenue officers. This reflexion suggests the  propriety of considering, whether it may not be prudent and necessary to change one of the two great indoor officers of this Revenue, wherever there are two, in order that men, who have been placed under the ban of society & office may find one unprejudiced person in the principal or checking officer. This idea the better merits consideration from the facts which have occured in some instances. It is no indifferent circumstance, in relation to this point, that too many of the monied corporations, Banks, Insurance companies, Chambers of Commerce &ca. are of an uniform cast, and are deeply tinctured with foreign ingredients. Nor is it of small importance, that both the principal and check officer should not be prejudiced in favor of a commercial preference for one foreign Nation & against another. If therefore merit or an absence of demerit were to persuade to the continuance of each of two incumbents, (of one sentiment) in office, the public service may require that one of them be placed in another situation, and that his place be so filled, that all the citizens, all transient or resident foreigners, all foreign interests & nations shall be sure to find a freedom from prejudice within the combined offices. Some important remarks might be added, touching the consideration of maintaining the commercial rights & interests of the middle & southern states; and of the states in general from partial domestic, or foreign influences.—
Many of the same considerations apply, tho with less force to the internal revenue system. But it is highly important, that this touches the people every where,—No State, County, Township, or vicinity is without an internal revenue officer. The sums to be contributed are, it is true, much smaller, but there are no Banks at hand to aid the Country payer of revenue. There are seasons of irremediable scarcity, & years of failing crops and unfavorable markets. It is therefore as easy to oppress, for a small internal duty, or for an erroneous conduct under an internal revenue law, as for a large custom house due or an unintential breach of a trade law—Hence it is necessary to consider the policy of counterbalancing any existing bias in the body of internal revenue officers.
More serious and more impressive reasons persuade to a consideration of these ideas in relation to the navy, and particularly the army—The two classes, who immediately and at all times hold a large part of the public force. In those situations innocent men attached to dangerous and pernicious men, are themselves dangerous and may be pernicious. Persons distinguished for unfriendliness to the Militia, or violations of the peace of families, or the order of society call for particular consideration.
There are two descriptions of men, it is said in our country. By the last test, it would seem that one is larger than the other. If the executive  is to be representative throughout, that larger part should not be kept out of office; it should not have less than half, since it is more than half; and it seems to be a sound & moderate point, towards which to progress, to give to it, the manifested proportion. With less than half the equilibrium will continue to be destroyed. With less than the full proportion the executive power will not be a true representation. The unalterable quality of the Judiciary power seems to demand a counterbalance, & it is a ponderous weight.
I have never known a calm, ingenuous appeal, upon facts, to the public understanding, to fail of success. I cannot therefore doubt that the rational part of those, who may have differed from the present Majority, would admit the justice of a moiety, nay even of the indicated Majority of offices. It is an exhibition of the subject which the Senate would yield to—for they must admit, in private, that the ground of equality would be a very honorable moderation. It is substituting an equal distribution in the place of a total exclusion. It is giving to the two parties what has been confined to one. If the Government of the Country cannot be conducted to that utmost advantage without employing the wise & good of both parties, then may a President hasten to call into service the 73 (in 138), whose virtues and talents have been so rigidly held at a distance. It is to be a President of a nation, and not a President of a party. To suffer things to remain as they are, would be not unlike being the President for an adverse party.
Too many who go out will do so from incompetency, neglect, impunctuality, defaulting and other justifying causes. Some were incapable by the constitution of receiving the offices, with which they were intended to be invested. The Constitution did not allow it. These things admit of decent and just explanations and will receive them. If these gentlemen ring the changes upon a conciliating expression, they must be led to remember that those who have been for years placed under an antisocial ban, have claims too to the character of “federal republicans,” from the rights of which they stand partially deprived.
It is not a pretence, that there exists in the United states an interest unfriendly to representative government, and that it has formed a local American alliance, and a foreign anti-republican Alliance. How far it has influenced the appointments of many incumbents in office will not escape consideration on the present occasion. Representative Government stands upon unsatisfactory not to say alarming ground in Europe. If there are in three or four places intelligent attachments to it in Majorities of the nations, their dispositions are prevented from operating by obvious and uncomfortable causes. It is so important therefore that we cherrish an enlightend attachment to  republicanism, that its enemies here must consider it as their most desireable object to frustrate the employment of its Friends. If we survey the channels thro which the persons alluded to have worked upon the public mind we shall find them filled with arguments against any changes, to cover those, which they most desire to maintain in office & promote the introduction of other persons of like principles and opinions. Under such circumstances it becomes deeply interesting, that sincere, vigilant, energetic, firm and able friends to our form of government should be employed. Such persons, whether at the seat of government or in the states, besides the impartial & faithful performance of their proper official duties, ought “to support the Constitution of the U.S.” Such is their oath; such is their high duty. This is not to introduce party into office. I will venture to challenge an imputation of party in the execution of my office. But I never was allowed by circumstances to refrain from exertion on that point. The dangers to our form of government, at home and abroad yet exist. Prejudices have been conjured up in many bosoms, which will be carried to the graves of those, who have imbibed them. Yet these things need not either alarm or discourage, for every industrious, well intentioned & upright officer will acquire the confidence of his opponents in politics. I know it to be a truth, that Mr. Hamilton has paid me the tribute of Justice for my conduct in office, and great pains were taken about seven or eight months ago to convince me that a gentleman, superior to him, was disposed “to take me by the hand.” I am aware of the considerations of policy which led to such declarations, but I do not believe that they would have been made to one, who had been culpable in office. I always felt myself invulnerable while there was no complaint unanswered: and much more so while I had the happiness to know that no citizen of the U.S had ever prefered a complaint against me. Therefore tho removed, I was not wounded.
The people, who are friendly to the constitution look for some relief from such as have oppressed them. The government is certainly disposed to afford that relief. It is sir my intention in this letter to offer some views, which may contribute to effect it with comfort and honor to the chief Magistrate, without dissatisfaction to the people, and without ill impression upon the Senate.
I have the honor to be with perfect respect, sir, your faithful h. Servant

Tench Coxe

